department of the treasury box qo box i g ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-111894-98 date date internal_revenue_service index no re legend we received your letter dated date requesting rulings concerning the tax consequences of a proposed transfer to foundation located in country this letter responds to your request regarding the gift_tax_charitable_deduction under sec_2522 of the internal_revenue_code the other ruling requests will be addressed in a separate letter from the internal_revenue_service a the facts and representations submitted are summarized as follows donor is a united_states citizen under the will of donor’s father donor and her three siblings each received a one-fourth portion of father’s estate that included a large collection of b and century country paintings father had hoped to establish a museum in city country for the placement of his art collection this goal was never achieved during father’s life donor proposes to donate to foundation a number of paintings that donor inherited from father in addition donor proposes to donate to foundation a sum of cash foundation was formed by donor’s three siblings in country in december the foundation intends to exhibit the works_of_art to a museum that is being constructed by and in city country city is building the museum for the purpose of receiving the works_of_art to be lent by foundation to city for the museum’s purposes entered into by foundation and city city will allow the foundation to participate in decisions with respect to the construction of the museum and the installation and first exhibition of paintings by the museum the paintings will be contributed in the form of a perpetual loan the foundation will have no interest in the museum real_estate the foundation will contribute to the financial support of the museum under the terms of the agreement according to the articles of foundation the purpose of the foundation is to preserve and the tax authorities in city have issued a preliminary confirmation of to administer a stock of paintings and drawings of the art collection of father to treat and to conserve the stock scientifically and educationally and to make the stock accessible to the public through exhibitions and otherwise under sec_3 subparagraph of the articles of the foundation the foundation is organized and is to be operated exclusively and directly for charitable purposes in accordance with the chapter ‘tax-privileged purposes’ of the country code of tax_procedure exemption statement to foundation which states the legal entity foundation serves exclusively and directly tax exempt charitable purposes in the sense of the applicable country statutes the certificate further provides that a final statement on tax exemption can be granted only if the foundation serves its charitable purpose not only pursuant to the articles of foundation but also pursuant to its actual operations therefore upon examination of the foundation’s books with respect to income and expenses at the conclusion of the applicable tax_assessment period the foundation must demonstrate that its actual operations are directed to the exclusive and direct performance of tax exempt purposes the preliminary statement of exemption has a maximum duration of months from the date_of_issue the following provisions are included in the articles of the foundation under the articles of foundation sec_5 subparagraph foundation is required to distribute its income for each taxable_year at such time and in such manner as not to become subject_to the tax on undistributed_income imposed by sec_4942 under subparagraph of sec_5 foundation is prohibited from engaging in any act of self-dealing as defined in sec_4941 under subparagraph foundation is prohibited from retaining any excess_business_holdings as defined in sec_4943 under subparagraph foundation may not make any investments in such manner -3- as to jeopardize the carrying out of the foundation’s charitable purposes so as to incur tax_liability under sec_4944 subparagraph provides that foundation shall not make any expenditures as defined in sec_4945 including but not limited to amounts paid_or_incurred a to carry on propaganda or otherwise attempting to influence legislation or b to influence the outcome of any specific public election or to carry on directly or indirectly any voter tegistration drive under subparagraph no substantial part of the activities of the foundation shall be the carrying on of propaganda or otherwise attempting to influence legislation and the foundation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office in the case of the termination or liquidation of foundation the property of foundation will be transferred to state with the requirement that it be used exclusively for charitable purposes in accordance with the code and the laws of country and as much as possible in accordance with the articles of foundation you request a ruling that the donor’s contribution of paintings to foundation qualifies for the gift_tax_charitable_deduction under sec_2522 sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2522 provides that in computing taxable_gifts for the calendar_year in the case of a citizen or resident a deduction is allowed in the amount of all gifts made during such year to or for_the_use_of a foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art sec_25_2522_a_-1 of the gift_tax regulations provides that the deduction is not limited to gifts for use within the united_states or to gifts to or for_the_use_of domestic corporations trusts community chests funds foundations or fraternal societies orders or associations operating_under_the_lodge_system sec_25_2522_a_-1 provides that the deduction under sec_2522 is not allowed for a transfer to a corporation trust community chest fund or foundation unless the organization or trust meets the following four tests it must be organized and operated exclusively for one or more of the specified purposes it must not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation in the case of gifts made after date it must not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office its net_earnings must not inure in whole or part to the benefit of private shareholders or individuals other than as legitimate objects of the exempt purposes sec_2522 provides that no deduction is allowed under sec_2522 for a gift to or for_the_use_of an organization or trust described in sec_508 or sec_4948 subject_to the conditions specified in those sections sec_508 provides special rules and requirements with respect to sec_501 organizations sec_508 provides that no gift made to an organization is allowed as a deduction under sec_2522 if the gift is made to a private_foundation or trust described in sec_4947 ina taxable_year for which it fails to meet the requirements of sec_508 determined without regard to sec_508 sec_508 provides that a private_foundation is not exempt from taxation under sec_501 unless its governing instrument includes provisions the effects of which are a to require its income for each taxable_year to be distributed at such time and in such manner as not to subject the foundation to tax under sec_4942 and b to prohibit the foundation from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the foundation to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 sec_4948 provides however that sec_508 will not apply to any foreign organization which has received substantially_all of its support other than gross_investment_income from sources outside the united_states sec_53_4948-1 of the private_foundation regulations provides in part that sec_508 relating to special rules with respect to sec_501 organizations and chapter other than sec_4948 will not apply to any foreign organization which from the date of its creation has received at least percent of its support as defined in sec_509 other than gross_investment_income under sec_509 from sources outside the united_states sec_509 provides in part that support includes but is not limited to gifts grants contributions or membership fees sec_4948 provides that a foreign organization described in sec_4948 shall not be exempt from taxation under sec_501 if it has engaged in a prohibited_transaction after date sec_4948 provides that no gift shall be allowed as a deduction under sec_2522 if made a to a foreign organization described in sec_4948 after the date on which the secretary publishes notice under sec_4948 that he has notified such organization that it has engaged in a prohibited_transaction and b in a taxable_year of such organization for which it is not exempt from taxation under sec_501 by reason of sec_4948 based on the information submitted and the representations made and presuming that foundation has not been notified by the secretary that it has engaged in a prohibited_transaction within the meaning of sec_4948 we conclude that the inter_vivos gifts by donor to -5- foundation will qualify for the gift_tax_charitable_deduction within the meaning of sec_2522 provided that foundation maintains its status in country as an exempt foundation specifically the gifts to foundation must neither inure to the benefit of an individual or be used for a noncharitable purposes we are specifically not ruling on whether the foundation’s total support as provided in sec_509 from sources outside the united_states is at least except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to donor’s federal gift_tax returns when they are filed a copy is included for that purpose sincerely yours mgned george l maanix george masnik branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
